                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

EVAN AULD-SUSOTT, ET AL,      )                   CV 16-00450-LEK-RLP
                              )
          Plaintiff(s),       )
                              )                   ORDER ADOPTING
     vs.                      )                   MAGISTRATE JUDGE’S
                              )                   FINDINGS AND
LAURYN GALINDO,               )                   RECOMMENDATION
                              )
          Defendant(s).       )
_____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on March 25, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To Grant Plaintiffs’ Bill of Costs”, ECF NO. [178] are adopted

as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, April 18, 2019.



                                          /s/ Leslie E. Kobayashi
                                          Leslie E. Kobayashi
                                          United States District Judge
